[MHM (Final) March 31, 2016] [Translation] SECURITIES REGISTRATION STATEMENT VANGUARD WELLESLEY ® INCOME FUND SECURITIES REGISTRATION STATEMENT To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2016 Name of the Registrant Trust: VANGUARD WELLESLEY INCOME FUND Name of Representative: F. William McNabb III Chairman Address of Principal Office: 100 Vanguard Boulevard, Malvern, Pennsylvania 19355 U.S.A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building, 6-1, Marunouchi 2-chome, Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Offering or Sale for Registration Name of the Fund Making Offering or VANGUARD WELLESLEY INCOME FUND Sale of Foreign Investment Fund Securities: Aggregate Amount of Foreign Investment The approximate amount of the limit: U.S.$ 1.0 Fund Securities to be Offered or Sold: billion (approximately ¥ 120.9 billion) Note : The Yen amount is translated for convenience at the rate of $1.00 ¥ 120.87 (the mean of the exchange rate quotations by The Bank of Tokyo–Mitsubishi UFJ, Ltd. for buying and selling spot Dollars by telegraphic transfer against Yen on January 29, 2016). The same applies hereafter. Places where a copy of this Securities Registration Statement is available for Public Inspection Not applicable. C O N T E N T S PART I. INFORMATION CONCERNING THE SECURITIES PART II. INFORMATION CONCERNING THE FUND I. DESCRIPTION OF THE FUND II. MANAGEMENT AND ADMINISTRATION III. FINANCIAL CONDITIONS OF THE FUND IV. SUMMARY OF INFORMATION CONCERNING INVESTMENT TRUST SECURITIES PART III. SPECIAL INFORMATION I. OUTLINE OF THE TRUST II. OUTLINE OF THE OTHER RELATED COMPANIES III. OUTLINE OF SYSTEM OF INVESTMENT TRUSTS IV. MISCELLANEOUS PART I. INFORMATION CONCERNING SECURITIES 1. NAME OF FUND: Vanguard Wellesley Income Fund (the “Fund” or the “Trust”) 2. NATURE OF FOREIGN Investor Shares (the “Shares”) Registered Shares with par value $0.001 per Share INVESTMENT FUND Additional offering type (“ Tsuika gata ”) SECURITIES As to the Shares, there are no credit ratings which have been provided or made available for inspection by any CERTIFICATES: credit-rating firm at the request of the Trust, or which are to be provided or made available for inspection by any credit-rating firm due to the request from the Trust. 3. TOTAL AMOUNT OF The approximate amount of the limit: U.S.$1.0 billion OFFERING PRICE: (approximately ¥ 120.9 billion) Note 1: The Yen amount is translated for convenience at the rate of U.S.$ 1.00 ¥ 120.87 (the mean of the exchange rate quotations by The Bank of Tokyo–Mitsubishi UFJ, Ltd. for buying and selling spot U.S.Dollars by telegraphic transfer against Yen on January 29, 2016). The same applies hereafter. Note 2: The Shares are denominated in U.S.$, the amounts appearing hereinafter are expressed in U.S.$ unless otherwise specifically indicated. Note 3: In this document, money amounts and percentages have been rounded up or rounded down. Therefore, there are cases in which the amount of the “total column” is not equal to the aggregate amount. Also, translation into JPY is made simply by multiplying the corresponding amount by the conversion rate specified and rounded when necessary. As a result, in this document, there are cases in which JPY figures for the same information differ from each other. 4. ISSUE PRICE: The Net Asset Value per Share to be calculated on a Fund Business Day immediately after an application for purchase is received by the Fund. “Fund Business Day” shall mean a day on which the New York Stock Exchange is open for business. The Issue Price is available at the Place of Subscription as set forth in “8. PLACE OF SUBSCRIPTION” below. 5. SALES CHARGE: None. Account Administration Fee at an annual rate of 0.648% (0.60% excluding tax) multiplied by the Shareholder’s - 2 - average account balance shall be assessed upon each Shareholder quarterly in arrears. For Shareholder accounts which are redeemed partially or in full prior to the end of the quarter, the Account Administration Fee shall be charged in proportion to the period in which such shareholder holds the shares and assessed at the time of each redemption. Quarterly assessments shall be net of any fees charged for partial redemptions during the quarter. 6. MINIMUM AMOUNT OR Minimum shares shall be integral multiples of five (5) NUMBER OF SHARES: shares. 7. PERIOD OF SUBSCRIPTION: From: April 1, 2016 (Friday) To: March 31, 2017 (Friday) Provided that the subscription is handled only on a Fund Business Day when sales handling companies are open for business in Japan, with the exception of a day in which the next business day is a national holiday in Japan. 8. PLACE OF SUBSCRIPTION: Monex, Inc. 2-4, Kojimachi 2-chome, Chiyoda-ku, Tokyo 102-0083, Japan Homepage address: https://www.monex.co.jp/ Tel: 0120-846-365 Mobile/PHS: 03-6737-1666) (Reception time: 8:00 – 17:00 (Weekdays)) (the “Distributor” or the “Sales Handling Company”) (Note) Subscription will be handled at the head office and branch offices of the above-mentioned Sales Handling Company in Japan as well as online. 9. DATE OF PAYMENT: Investors shall pay the Offering Price to the Distributors in Japan within four (4) business days in Japan from and including the day when the Distributors in Japan confirm the execution of the application (the “Trade Date”). The total issue price for each application day for subscription will be transferred in U. S. Dollars by each Distributor in Japan to the Fund’s custodian within one (1) Fund Business Day after the subscription date (“Payment Date”). 10. PLACE OF PAYMENT The subscription is handled at the head office and the branch offices etc. of the Distributor. 11. TRANSFER AGENT Not applicable - 3 - MISCELLANEOUS There is no deposit for Subscription. Outline of Underwriting, etc. (a) The Distributor undertakes to sell the Shares in accordance with an agreement with The Vanguard Group, Inc. in connection with the sale of the Shares in Japan. (b) During the offering period, each Distributor in Japan will execute or forward the purchase orders and repurchase requests of the Shares received directly to the Funds Transfer Agent. (
